IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-84,079-01 & WR-84,079-02


                      EX PARTE JERE MICHAEL SKEELS, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 2-07-144 & 2-07-205 IN THE 382ND DISTRICT COURT
                          FROM ROCKWALL COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of controlled substance in two cause numbers and sentenced to ten years’ imprisonment for each

cause. He did not appeal his convictions.

       Applicant contends that his trial counsel rendered ineffective assistance because he failed to

secure a six year plea offer and failed to investigate possible defenses.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                      2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings as to whether there was a six year plea offer made by the

State, and if so, whether Applicant informed counsel he wished to accept that offer. If so, the trial

court shall make findings as to why that plea offer did not stand. The trial court shall make findings

of fact and conclusions of law as to whether the performance of Applicant’s trial counsel was

deficient and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 11, 2015
Do not publish